DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 09/22/2021 has been entered and considered. Upon entering claims 1, 19 have been amended and claims 21-22 have been added.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Heidenreich does not disclose “the secondary DC line is connected, upstream the main DC power line with respect to the converter apparatus, to connectors of a photovoltaic module of the photovoltaic generator, or of a circuit form by a plurality of said photovoltaic modules connected to one another in series” recited in current claims 1 and 19.
The Examiner respectfully does not agree because Heidenreich clearly discloses a DC/AC secondary converter [44] connected at an input to a secondary DC power line [Inverter DC signal, fig. 2] which is connected, upstream of the main DC power line with respect to the converter apparatus to connectors of a photovoltaic module of the photovoltaic generator, or of a circuit formed by a plurality of said photovoltaic modules connected to one another in series [see Figs. 3-5,  three exits electrical connections between photovoltaic system (32) via charge control system (70), DC bus (62) and DC/AC inverter (44) and inverter DC signal line [see Fig. 2], positive terminals and negative terminals of solar panels connected to DC bus, see Figs. 2-5. The DC/AC 
Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-10, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich et al. (US 2012/0217800, IDS), in view of Tao et a. (US 2018/0287556).

a converter apparatus [60] connected to the main AC power line [AC utility] and to the main DC power line [62] and configured to convert an alternating current circulating in the main AC power line [34] into a second direct current [par 0022], feeding the second direct current into (the photovoltaic circuit through) the main DC power line, if the DC voltage generated by the photovoltaic generator is lesser than a pre-set limit, so as to energize the photovoltaic generator [par 0025, fig. 2], and 
a DC/AC secondary converter [44] connected at an input to a secondary DC power line [Inverter DC signal, fig. 2] which is connected, upstream of the main DC power line with respect to the converter apparatus to connectors of a photovoltaic module of the photovoltaic generator [see figs. 3-5,  three exits electrical connections between photovoltaic system (32) via charge control system (70), DC bus (62) and DC/AC inverter (44) and inverter DC signal line [see fig. 2], positive terminals and negative terminals of solar panels connected to DC bus, see figs. 2-5], or of a circuit formed by a plurality of said photovoltaic modules connected to one another in series, 
Heidenreich does not explicitly disclose a DC/AC secondary converter adapted to be connected at an input to a secondary DC power line which is connected to connectors of a photovoltaic module of the photovoltaic generator.
Tao discloses wire connection terminal for the photovoltaic string according to the present disclosure, the terminal connector is configured to connect to a positive electrode or a negative electrode of the photovoltaic string; the fuse is configured to connect the wire connection terminal and the direct current bus and prevent the photovoltaic string from outputting an excessive current; and the PCB is configured to sample the output current and the output voltage of the photovoltaic string, communicate with an inverter [par 0022, figs. 2-7]. 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Tao into that of Heidenreich in order to provide more convenience for removing/installing the elements of the photovoltaic system.
Regarding claim 2, the combination including Heidenreich further discloses wherein said converter apparatus comprises a main AC/DC converter [60] connected at an input to the main AC power line and at an output to the main DC power line to generate and feed said second direct current into the photovoltaic circuit through the main DC power line so as to energize the photovoltaic generator [par 0022, fig. 1] 
Regarding claim 5, the combination including Heidenreich further discloses wherein said main AC/DC converter is configured to supply a direct voltage (VDC) at the output in the case in which it is subjected to an alternating voltage present in the main AC power line [par 0022, fig. 1]. 
Regarding claim 7, the combination including Heidenreich further discloses wherein said converter apparatus is configured to supply the main DC power line with electric power that is greater than the nominal power of the electrical load [par 0025-0029]. 
Regarding claim 8, the combination including Heidenreich further discloses wherein said photovoltaic plant comprises a plurality of electrical loads and said system comprises a plurality of said secondary converters, each of which is connected at the input to the connectors of a photovoltaic module of the photovoltaic generator, or of a circuit formed by a plurality of photovoltaic modules connected to one another in series, and at the output to a respective electrical load, said converter apparatus being configured to supply the main DC power line with an electric power greater than, or equal to, the sum of the nominal powers of each electrical load [par 0029]. 
Regarding claim 9, the combination including Heidenreich further discloses wherein said converter apparatus (109) is configured to supply the main DC power line with a direct voltage which has a value lesser than or equal to said pre-set limit [par 0024]. 
Regarding claim 10, the combination including Heidenreich further discloses wherein said value is greater than the minimum voltage that is allowable at the input to said DC/AC secondary converter for its operation [par 0025]. 
Regarding claim 13, the combination including Heidenreich further discloses wherein said system further comprises a control apparatus operatively connected to said main AC/DC converter and configured to activate and deactivate the latter if said DC voltage is lesser than or equal to and, respectively, greater than said pre-set limit [par 0025, see fig. 2]. 
Regarding claim 17, the combination of Heidenreich and Tao discloses wherein said secondary DC power line is connected to the connectors of a circuit formed by a photovoltaic module, or by a plurality of photovoltaic modules, connected one to another in series, of a photovoltaic string of said photovoltaic generator [see figs. 2-5 of Heidenreich and the connectors @ figs. 3-6 of Tao]. 
Regarding claim 18, the combination including Heidenreich discloses a photovoltaic plant [figs. 2-4] comprising: a main DC power line [62], a photovoltaic generator [32] comprising a photovoltaic circuit [see fig. 3] that is made up of one or more photovoltaic strings connected in parallel to the main DC power line [see figs. 3, 4] and is able to generate a first direct current and a direct DC voltage [par 0024, 0030-0032], a main AC power line [34, fig. 1] connected to an electric distribution network  [power system, par 0019], at least one electrical load [42] that can be energized with alternating current [par 0029], and a system to energize electrical loads with alternating current according to claim 1 [see fig. 2, and the rejection of claim 1] . 
Regarding claim 19, Heidenreich discloses a method to energize electrical loads [24] with alternating current in a photovoltaic plant [power generated by photovoltaic system 32, fig. 2], the photovoltaic plant comprising a main DC power line [62], a photovoltaic generator [72 a-72f, fig. 3] comprising a photovoltaic circuit that is 
connecting a converter apparatus [60] to the main AC power line and to the main DC power line [62 @ fig. 2], connecting a DC/AC secondary converter [44] at the input to a secondary DC power line [inverter DC signal], connected, to upstream of the main DC power line (301) with respect to the converter apparatus to connectors of a photovoltaic module [72a-72f @ figs. 2-4] of the photovoltaic generator [32], or of a circuit formed by a plurality of said photovoltaic modules connected to one another in series [see fig. 5], and at the output to the electrical load [42@ fig. 2], 
converting, by means of the converter apparatus, an alternating current circulating in the main AC power line [Utility AC signal 34 @ figs. 1, 2] into a second direct current, feeding the latter into the photovoltaic circuit [26] through the main DC power line [62, par 0022] if the DC voltage generated by the photovoltaic generator is lesser than a pre-set limit, so as to energize the photovoltaic generator [par 0025], and 
converting, by means of the DC/AC secondary converter, a direct current circulating in the secondary DC power line in an alternating supply current (IAC), feeding the latter into the electrical load so as to energize it [par 0029].
Heidenreich does not explicitly disclose a DC/AC secondary converter at the input to a secondary DC power line, connected to connectors of a photovoltaic module.
Tao discloses wire connection terminal for the photovoltaic string according to the present disclosure, the terminal connector is configured to connect to a positive 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Tao into that of Heidenreich in order to provide more convenience for removing/installing the elements of the photovoltaic system.

Claims 3-4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidenreich et al. and Tao et al., and further in view of Sato (EP 2587623, IDS (previously cited).
Regarding claim 3, the combination of Heidenreich and Tao discloses all limitations of claim 2 above but does not explicitly disclose wherein said converter apparatus comprises a DC/AC inverter connected at the input to the main DC power line and at the output to the main AC power line and configured to convert a direct current circulating in the main DC power line into an AC alternating current, feeding the an AC alternating current into the main AC power line, wherein said main AC/DC converter and said DC/AC inverter are housed inside a same cabinet. 
Sato discloses a DC/AC inverter [13a] connected at the input to the main DC power line [Vbus] and at the output to the main AC power line and configured to convert a direct current circulating in the main DC power line into an AC alternating current, 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sato into that of the combination of Heidenreich and Tao in order to provide more efficient when photovoltaic system is inefficient providing power to load.
Regarding claim 4, the combination including Sato further discloses wherein said main AC/DC converter [13b] is connected at the input to the main AC power line and at the output to the main DC power line  in parallel to the DC/AC inverter [13a @ fig. 1]. 
Regarding claim 6, the combination of Heidenreich and Tao discloses all limitations of claim 1 above but does not explicitly disclose  wherein said converter apparatus is a device configured to operate alternatively between an AC/DC converter modality, in which it generates and feeds said second direct current into the photovoltaic circuit through the main DC power line so as to energize the photovoltaic generator, and a DC/AC inverter modality in which it converts a direct current circulating in the main DC power line into un alternating current, feeding the latter into the main AC power line.
Sato disclose converter apparatus [13] is a device configured to operate alternatively between an AC/DC converter [13b] modality, in which it generates and feeds said second direct current into the photovoltaic circuit through the main DC power line so as to energize the photovoltaic generator, and a DC/AC inverter [13a] modality in 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sato into that of the combination of Heidenreich and Tao in order to provide more efficient when photovoltaic system is inefficient providing power to load.
Regarding claim 15, the combination including Sato further discloses wherein said system further comprises a processing unit [10c] configured to have said converter apparatus [13] operated in said AC/DC converter modality, if the DC voltage generated by the photovoltaic generator [2] is lesser than said pre-set limit, and in said DC/AC inverter modality if said DC voltage is greater than, or equal to, said pre-set limit [par 0059-0063]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidenreich et al. and Tao et al. as applied to claim 13 above, in view of Sato (EP 2587623, IDS), further in view of Thompson (US 2011/0221273).
Regarding claim 14, the combination of Heidenreich and Tao discloses all limitations of claim 13 above but does not explicitly disclose in which said control apparatus is operatively connected to said DC/AC secondary converter through a wireless connection, said control apparatus being configured to activate and deactivate said DC/AC secondary converter based on the basis of pre-set time intervals.
Sato discloses control apparatus being configured to activate and deactivate said DC/AC secondary converter based on pre-set time intervals [par 0072-0075, fig. 1].

Sato does not disclose control apparatus is operatively connected to said DC/AC secondary converter through a wireless connection.
Thompson discloses control apparatus [140] is operatively connected to a DC/AC inverter [120] through a wireless connection [par 0016-0017].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Thompson into that of the combination of Heidenreich, Tao and Sato in order to operate the system more efficient and more convenient to technician to maintain.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidenreich et al., Tao et al. and Sato as applied to claim 15 above, in view Thompson (US 2011/0221273).
Regarding claim 16, the combination of Heidenreich, Tao and Sato discloses all limitations of claim 15 above, and further Sato discloses control device being configured to activate and deactivate said DC/AC secondary converter based on pre-set time intervals [par 0072-0075] but does not disclose a control device operatively connected to said DC/AC secondary converter through a wireless connection. 
Thompson discloses control apparatus is operatively connected to said DC/AC secondary converter through a wireless connection [par 0016-0017].
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heidenreich et al., and Tao et al. as applied to claim 19 above, in view Gupta et al. (US 2016/0322827).
Regarding claim 20, the combination of Heidenreich and Tao discloses all limitations of claim 19 above but does not disclose wherein the photovoltaic generator is configured to generate power greater than, or equal to 100 kW.
Gupta teaches a solar system 11 coupled to inverter 17 via DC/DC converters 29 (FPC#1-FPC#20, Fig. 18), each DC line 14’ is 100 kW and a common DC line 14 which coupled to input of inverter is 20x100 kW=2MW (see Fig. 18, par 0055-0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a photovoltaic system with capacity of 100 kW or more as taught by Gupta into the system of the combination of Heidenreich and Tao in order to provide more power to loads.
Allowable Subject Matter
Claims 11, 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN T VU/Examiner, Art Unit 2836